Citation Nr: 1731876	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-36 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for plantar fasciitis, to include as secondary to service-connected muscle herniation of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to July 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In June 2015, the Board remanded the claim for further development.


FINDINGS OF FACT

1.  The Veteran's plantar fasciitis was not caused by, and did not manifest during, his active duty service. 

2.  The plantar fasciitis was not caused or aggravated by the Veteran's service-connected muscle herniation of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for service connection for planter fasciitis, to include as secondary to muscle herniation of the bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by letters dated November 2010 and September 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay and buddy statements, service treatment records, VA and private treatment records have been associated with the evidence of record.  A VA examination was conducted in November 2015.

Stegall Compliance

The Board also finds that there was substantial compliance with the June 2015 Board remand directives.  Specifically, the Board instructed the AOJ to secure additional information from the Veteran, obtain pertinent records from the Madison and St. Cloud VAMCs, afford the Veteran a VA examination, and readjudicate the claim.  In October 2015, the AOJ sent the Veteran correspondence stating that neither the Madison nor St. Cloud VAMCs had the Veteran's medical records dated May 2004 to December 2006 and September 2003 to June 2004, respectively.  The letter also advised the Veteran to submit copies of the records from the Madison and St. Cloud VAMCs and any other relevant evidence or information that he had in his possession.  In October 2015, the Veteran submitted a VCAA Notice Acknowledgement which stated that he had no more evidence to submit.  On that basis, and in the absence of any allegation on the part of the Veteran as to a lack of remand compliance, the Board finds that substantial compliance with the terms of the prior remands was achieved.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  No further development for corrective action is deemed necessary.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Direct Service Connection

The Veteran contends that his plantar fasciitis was incurred in service.  See Veteran's November 2010 Statement and June 2015 BVA Hearing Transcript. 

The first element of service connection requires a present disability.  The Board notes that the Veteran has a current diagnosis of plantar fasciitis.  See November 2015 VA examination report.  As such, element (1) under Shedden, current diagnosis, is met.

The second element requires an in-service incurrence or aggravation of a disease or injury.  Here, the Veteran has testified and submitted statements stating that, while stationed in Washington DC, the constant running and standing on pavements caused his plantar fasciitis.  See Veteran's November 2010 Statement and June 2015 BVA Hearing Transcript.  

However, the Board finds that the third element of service connection has not been met, i.e., a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  

The Veteran's STRs do not show any complaints or treatments for plantar fasciitis.  While in service, the Veteran was seen for leg problems, to include, twisted ankle, shin splints, and soft tissue tumors.  In March and May 2003, the Veteran was placed on light duty because of his shin splints and removal of a mass from his right lower leg.  There were no complaints and/or treatments for heel or foot issues and/or plantar fasciitis.  In May or June 2003, the Veteran underwent a separation physical.  See Report of Medical History.  During the Veteran's separation examination, it was noted that the Veteran had mass removed from his right leg but there was no mention of plantar fasciitis, heel or foot issues.

In November 2010 and March 2011, the Veteran submitted a lay and two buddy statements.  The buddy statements indicated that, since service, the Veteran has had problems with his legs and feet.  In his lay statement, the Veteran noted that, in 2003, he had had multiple treatments for shin splints and plantar fasciitis at the Bolling Air Force base.  He further stated that the constant running and standing on the pavement caused his plantar fasciitis to develop.

In August 2012, an examiner from Iowa VAMC evaluated and treated the Veteran for heel pain on both feet.  The examiner noted that the Veteran had the problem for about four years and had been treated at two previous VA facilities without success.  

In March and December 2015, the Veteran's VA podiatrist submitted statements.  The podiatrist stated that the Veteran's plantar fasciitis began while he was stationed in Washington, DC.  The long hours spent standing and walking on concrete appeared to have caused the chronic condition.  She further stated that the diagnosis is likely connected to service, and added "the procedure done on [right] calf to remove a cyst and his job as military police in which he did extensive walking on concrete could be set off and continue to cause him problems in the future."

Medical treatment records entered in VBMS in October 2015 showed that in April 2004, the Veteran saw a physician at St. Cloud VAMC.  The Veteran reported that, while he was in service, he had trouble with either cysts or muscle herniations in his lower legs.  He saw a physician on Bolling Air Force Base who referred him to a civilian physician.  The civilian physician referred the Veteran to a surgeon.  The Veteran further stated that he felt that the lesions interfered significantly with his daily functions.  

In November 2015, the Veteran was afforded a VA examination to determine the etiology of his plantar fasciitis.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  During the examination, the Veteran stated that his foot pain began in the 2002 or 2003 time frame, i.e., while he stationed in Washington DC.  He recalled pain in his heels and shins and a resection of what was thought to be a cyst or lipoma in the right shin area.  The Veteran stated that he was told he had flat feet, heel spurs, and plantar fasciitis.  In order to relieve the pain, the Veteran was taking NSAIDs, had custom inserts, and iced and stretched.  

The VA examiner noted that the Veteran did not have flatfeet.  The Veteran had a degree of arthritic change, but the examiner noted that the degree of arthritic change was normal for the Veteran's age.  The examiner stated that the disability had a functional impact on the Veteran.

The examiner noted that despite the Veteran's recollection of when the symptoms began, i.e., in service, the record stated that the Veteran received his profile, light duty, specifically for his shin symptoms.  The Veteran had ample access to physicians but did not discuss, nor was he examined for, his feet.  His separation exam detailed the shins, but not his feet.  The buddy statement the Veteran submitted did not specify a recollection of the Veteran complaining of foot pain, but rather, the writer thought that the Veteran was on a profile for his feet, which was inaccurate.  The examiner observed that notes regarding the Veteran's foot pain did not begin until 2008.  

Further, the examiner noted that in April 2004, during his compensation and pension evaluation for the legs, the Veteran did not mention his feet.  In the Veteran's 2004 statement of the claim, he mentioned his shins/legs at length but stated that he experienced only occasional tingling in his foot.  The examiner further stated that symptomatic plantar fasciitis was not suggested by this complaint.  Although the Veteran's understanding of the events were straightforward, the examiner believed that the plantar fasciitis did not become clinically important until much later than the Veteran's current recollection as evidenced by the 2008 notes.  Since a host of other factors would have occurred in the intervening years, attribution of the plantar fasciitis to the time of service was not possible.  The examiner concluded that the plantar fasciitis was less likely than not related to the Veteran's time in service.

The Board finds the negative evidence outweighs the positive on the issue of direct service connection.  

The Board finds that the Veteran was first diagnosed with plantar fasciitis in 2008, approximately five years after his separation from the active duty.  The fact that there were no records of any complaints or treatment involving the Veteran's plantar fasciitis for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

In March and December 2015, the podiatrist stated that the long hours spent standing and walking on concrete appeared to have caused the chronic condition.  The Board finds that the use of the language "appear to have caused" to be speculative.  The Court has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Additionally, the Board finds that the VA podiatrist did not provide a reasoned medical explanation for her conclusion; therefore, the Board finds the opinion inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007).  Accordingly, the Board affords the opinions decreased probative value.
On the contrary, the November 2015 VA examiner provided a thorough rationale for the conclusions reached and based the opinions on an examination of the Veteran and consideration of his relevant medical history and self reports.  The examiner referenced specific medical records when providing the opinions to support the conclusions.  Accordingly, the Board affords the examiner's opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

Regarding the buddy statements, the Board finds that the Veteran's buddies are competent to relay lay information that the Veteran has told them-namely, his feet hurt and that his issues stemmed from his service.  However, the Veteran's service records indicate that the Veteran was not treated for problems with his feet, but instead, his shin splints and removal of a mass from his leg.  Additionally, treatment or complaints for the Veteran's feet did not begin until 2008.  Thus, while the Veteran's buddies are competent to relay what information the Veteran may have told them, the Board finds the service treatment and medical records more probative as they were created closer in time to the Veteran's military service than the later assertions that his feet bothered the Veteran during service.  See Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).

B.  Secondary Service Connection

In the alternative, the Veteran contends that his planter fasciitis is caused or aggravated by his service-connected muscle herniation of the bilateral lower extremities.  See June 2015 Hearing Transcript.

The first element of secondary service connection requires evidence of a current disability.  The Board finds that the first element of secondary service connection has been met, as the medical record contains a current plantar fasciitis diagnosis.  

The second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service connected for muscle herniation of the bilateral lower extremities.  Thus, the Veteran has satisfied the second element of secondary service connection.

The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current plantar fasciitis was caused or aggravated by his service-connected muscle herniation of the bilateral lower extremities; therefore, the third element under Wallin is not met.  

Additionally, during his November 2015 VA examination, the examiner reviewed the March 2015 X-ray and noted bilateral calcaneal spurring and bilateral mild degenerative changes in both feet.  The examiner stated that calcaneal spurs were not the cause of plantar fascial heel pain, but were indicative of inflammation at the insertion of the arch, which calcified as a result.  This was indicative of longstanding plantar fasciitis.  The examiner stated that the Veteran's plantar fasciitis had no relationship to the defects near the shins of his legs (his service-connected disorder).  The abnormalities would not be related to the arches in any way.  Again, the Board affords this opinion great probative value as it is based on a thorough review of the relevant evidence and provides a sufficient rationale to support the conclusions reached.  

Based on the competent and probative medical evidence, the Board concludes that the Veteran's plantar fasciitis was not caused or aggravated by his service.  The Board finds that the most probative evidence of record is the November 2015 VA examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There is no evidence to contradict the November 2015 VA examiner's opinion regarding why the Veteran's service-connected disorder did not cause or aggravate his plantar fasciitis.  Therefore, service connection is not warranted.  

C.  Conclusion

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The specific issue in this case (whether plantar fasciitis is etiologically related to the Veteran's military service or was caused or aggravated by the service-connected disability) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). n.4 (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The VA examiner considered the Veteran's lay assertions in forming the medical opinions, but ultimately found that the Veteran's current plantar fasciitis was not related to his service-connected disorder, or to his military service.  The same reasoning applies to the Veteran's buddies (lay persons), to the extent they assert that his plantar fasciitis is directly related to his service or to another service-connected disorder.  

Thus, as previously stated, the most persuasive evidence of record is against the Veteran's claim.  Accordingly, service connection must be denied.


ORDER

Entitlement to service connection for plantar fasciitis, to include as secondary to service-connected muscle herniation of the bilateral lower extremities, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


